205 Md. 657 (1954)
109 A.2d 50
FRIEDEL
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 10, October Term, 1954.]
Court of Appeals of Maryland.
Decided November 17, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
John B. Friedel is applying here for leave to appeal from denial of a writ of habeas corpus.
*658 Petitioner was convicted by the Criminal Court of Baltimore on March 12, 1954, on the charge of obtaining money by false pretenses. He was sentenced to imprisonment in the Maryland Penitentiary for the term of two years.
Petitioner complains that the Court refused to appoint an attorney to defend him at his trial. It is an established rule that the burden is on the petitioner to allege facts tending to show that for want of counsel an ingredient of unfairness operated actively in the process that resulted in his confinement. Petitioner has not alleged any circumstances that required the appointment of counsel. He admits that he is over the age of 21 and that he had been previously tried in court for crime. His allegations are insufficient to show that lack of counsel resulted in an unfair trial. Baker v. Warden of Maryland House of Correction, 200 Md. 653, 89 A.2d 307; Selby v. Warden of Maryland House of Correction, 201 Md. 653, 92 A.2d 756; Presley v. Warden of Maryland House of Correction, 201 Md. 660, 92 A.2d 754.
Petitioner contends that the evidence produced at the trial did not prove that a crime was committed. Habeas corpus cannot be made to serve the purpose of an appeal or a new trial to review the question of the guilt or innocence of the petitioner. Strahl v. Warden of Maryland Penitentiary, 202 Md. 655, 97 A.2d 134.
Application denied, with costs.